Citation Nr: 1106149	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-09 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for benign prostatic 
hypertrophy (claimed as urinary frequency).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1983 to October 
2005.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the appellant testified before the undersigned 
Veteran Law Judge (VLJ).  A copy of the transcript is associated 
with the claims folder.  It is noted that the VLJ held the record 
open an additional 30 days pending the receipt of additional 
medical evidence from the appellant.  The Board received 
additional medical evidence in January 2011.  This evidence has 
been associated with the claims folder.  It is noted that that 
the appellant provided an oral waiver of consideration of this 
evidence by the Agency of Original Jurisdiction at his December 
2010 hearing.  See Transcript at 12.


FINDING OF FACT

Benign prostatic hypertrophy (claimed as urinary frequency) is 
attributable to service.


CONCLUSION OF LAW

Benign prostatic hypertrophy was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

VA has satisfied its duty to notify.  The RO sent the appellant a 
VCAA letter dated October 2006, prior to the initial adverse 
adjudication, that essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of the 
evidence obtained, the evidence VA was responsible for obtaining, 
and the evidence necessary to establish entitlement to the 
benefits sought including the types of evidence that would assist 
in this matter.  VA further notified the appellant of the 
disability rating and effective date elements of his claim.  It 
is noted that VA supplemented the initial notice with a letter 
dated December 2006 that provided similar information to the 
appellant for the purpose of assisting him with the 
substantiation of his claim.

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159.  Records were obtained, a hearing 
conducted, and a VA examination was conducted.

Specifically, service and VA treatment records have been 
associated with the claims folder.  Also, VA associated all 
private medical records submitted by the appellant with the 
claims folder, including those records received at the Board 
following the appellant's December 2010 hearing.

VA afforded the appellant an opportunity to appear for a hearing.  
The appellant testified at a hearing in December 2010.  At that 
time, the undersigned VLJ advised the appellant of the type of 
evidence necessary to establish his claim, explained that the 
presumptive provisions were not applicable in the appellant's 
case, and held the record open for an additional 30 days so that 
the appellant could provide evidence.  The actions of the 
Veterans Law Judge supplement VCAA and complied with 38 C.F.R. § 
3.103.

VA afforded the appellant an examination in November 2006.  The 
Board notes that the recent VA examination is adequate as it 
reflects a pertinent medical history, review of the documented 
medical history, clinical findings, and a diagnosis.  The 
adequacy of this examination has not been challenged by either 
the appellant or his representative.  Regardless, the private 
medical evidence, standing alone, is adequate for appellate 
review.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Initially, the Board notes the appellant does not assert that his 
claimed urinary frequency problems are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

It is noted that benign prostatic hypertrophy with urinary 
frequency is not a disability subject to the presumptive 
provisions for service connection.  See.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  
This was explained to the appellant by the undersigned VLJ at his 
hearing in December 2010.

The Board is required to analyze the credibility and probative 
value of the evidence, account for any evidence that it finds 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).

Factual Background

Service medical records reflect no complaints or findings for 
urinary frequency.  
The appellant underwent elective vasectomy in 1997.  Annual 
flight physicals dated 1982 through 1989 reflect normal 
genitourinary evaluation.  The appellant denied frequent 
urination on multiple examination questionnaires prepared between 
1983 and 2001.  A 2001 flight physical showed abnormal findings 
on genitourinary evaluation, a nodule mass at the left prostate 
lobe was shown on rectal exam.  It was noted that his father had 
a prostate cancer diagnosis.  A urology consultation was 
recommended.  It was noted that the appellant would follow-up 
with doctor.  In July 2002 and 2003, the appellant denied 
frequent urination.  A separation or retirement examination is 
not of record.

In September 2005, the appellant filed an original compensation 
claim (VA Form 21-526).  He did not report urological symptoms, 
to include urinary frequency, or a prostate problem.

VA pre-discharge examinations dated October 2005 reflect no 
complaints or findings for urinary frequency or other abnormal 
urological symptoms.

In February 2006, the appellant requested service connection for 
knee disability related to service.  In June 2006, the appellant 
requested an increased evaluation for left leg disability.  In 
August 2006, he requested an increased evaluation for his right 
elbow.

VA treatment records dated October 2005 through February 2007 
reflect that genitourinary review was negative in May 2006.  
These records show referral to urology for testicular tenderness 
and atrophy.  In October 2006, the appellant complained of 
nighttime urinary frequency.  The impression was nocturia and the 
appellant was advised to withhold liquids 4 hours before bedtime.  
Urinary frequency was also noted in December 2006.  Bladder 
ultrasound showed post void residual.

In October 2006, the appellant requested service connection for 
urinary frequency, described as awakening to void 3 to 4 times a 
night.

In an October 2006 statement, the appellant reported that, in 
service, he had left inguinal hernia repair (1984), a vasectomy 
(1997), and left testicle pain/tenderness (2006).  He reported 
that he had increased nighttime voiding within one year of his 
vasectomy

In 2007, VA received lay statements in support of the appellant's 
claim.  In an April 2007 statement, the appellant's wife reported 
that she recalls the appellant getting up in the night to urinate 
a couple of times each evening from 1998 to 2001, which he had 
described to her as a minor inconvenience.  She further reported 
that, over the last several years, nighttime urination has 
increased in frequency to sometimes as many as 6 times.  She 
stated that she is now being awakened as he gets up so often.  A 
buddy statement, undated, reflects that the appellant use their 
shared bathroom early in the morning on numerous occasions for an 
11 month period.

Private medical records dated April to July 2008 reflect that the 
appellant was evaluated by a private physician for his urological 
and genitourinary problems.  An April 2007 office note shows that 
the appellant was referred for bladder outlet obstructive 
symptoms.  By history, "an abnormal urinary pattern" developed 
10 years earlier and progressively worsened.  May and June 2007 
office notes reflect that the appellant has moderate bladder 
outlet obstruction due to central prostatic enlargement.  
Biopsies were performed.  The findings in June 2007 were for 
benign prostatic hyperplasia, with no evidence of carcinoma.

In a letter dated July 2007, the appellant's private physician 
wrote that the appellant developed symptoms of bladder outlet 
obstruction with significant urinary urgency and frequency about 
10 years earlier while he was in the service.  He noted that he 
first saw the appellant in April 2007 for nocturia up to 4 times 
a night and daytime voiding every 2 to 3 hours.  He described the 
problem as chronic.
In March 2008, the appellant acknowledged that prostatic 
hyperplasia was diagnosed post service upon comprehensive 
urological examination.  He suggested that he was entitled to 
service connection since he initiated the claim within 12 months 
of leaving the service.

VA treatment records dated February 2008 to February 2010 reflect 
no complaints or treatment for urinary frequency or prostatic 
hypertrophy.

In December 2010, the appellant testified before the undersigned 
VLJ.  The appellant testified that his urinary frequency symptoms 
began in service around 1997.  He stated that it began with 
getting up 2 times and night and progressively worsened to 5, 6, 
and 7 times a night.  He stated that he did not know that urinary 
frequency was a medical issue before leaving the military.  He 
also stated that he would not bring up such a topic for fear of 
jeopardizing his flight status.  The appellant denied having 
received any post service employment examinations.  He indicated 
that he first sought medical help around 2007.

In a letter dated December 2010, the appellant's private 
physician reiterated his prior remarks that the appellant has 
significant bladder outlet obstruction due to prostatic 
hyperplasia, and these symptoms developed prior to service 
discharge.  Associated with this letter were duplicate copies of 
his office notes for appellant dated since April 2007.

Analysis

In weighing the evidence of record, the Board concludes that the 
evidence supports service connection for benign prostatic 
hyperplasia.

The appellant argues that he had abnormal urinary frequency in 
service and continuous symptoms since service.  The appellant 
remarked that he did not file a claim for nocturia sooner because 
he was busy going to school, studying, commuting, and caring for 
children since service separation.  The appellant also indicated 
that his delayed diagnosis for prostatic hyperplasia was not his 
fault and he noted that he had a history of delayed reporting of 
problems.
In support of his claim, the appellant offers his sworn testimony 
and statements, lay statements, and a private medical opinion.

The Board finds that the appellant is competent to report urinary 
frequency.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  To the extent that 
abnormal in-service urinary frequency is reported by the 
appellant, the Board finds that the appellant's testimony and 
statements are credible.  This is because his initial post 
service reports of urinary frequency in service came shortly 
after separation from service.  More importantly, his initial 
reports of an in-service onset were provided for treatment 
purposes.  It is expected that someone seeking treatment would 
tend to provide the most accurate history so as to obtain correct 
medical care.  Lastly, there is medical evidence that has 
considered the credible lay evidence and confirmed that there was 
an in-service onset.  Although much of the evidence is in 
conflict, we find that there is sufficient credible evidence to 
warrant a grant of service connection.


ORDER

Service connection for benign prostatic hypertrophy (claimed as 
urinary frequency) is granted.


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


